Under an appeal from a judgment and an order denying a motion for a new trial, we have been required to review the discretion exercised by the trial court in granting a petition for the exclusion of certain agricultural lands from the limits of Colman, a city of 483 persons.
In the case of Zajicek et al. v. City of Wessington, 53 S.D. 315, 220 N.W. 913, 916, this court said: "If the character of the land and the only prospective use therefor is purely agricultural, and it is used for that purpose only, and the only reason that the municipality can assign for desiring to retain the same is to derive an income therefrom by way of taxation, the land should be relieved of that burden, and the petition ought to be granted."
This principle is reiterated in the case of Knutson et ux. v. City of Centerville, 60 S.D. 20, 242 N.W. 637.
A careful study of the record in the case at bar brings to light no fact or circumstance distinguishing the instant case from those *Page 585 
of the foregoing cases. Decision on the merits is therefore controlled by our former decisions, and no useful purpose will be served by a detailed statement of the controlling facts.
We have carefully examined the rulings of the court assigned as erroneous, and find no error therein.
The judgment and order of the trial court are hereby affirmed.
All the Judges concur.